The Court.
— Application for a writ of review.
In this case the notice of appeal to the Superior Court was properly given. If there is an attorney of record in Justices’ Courts, the statute does not require that an attorney should sign the notice of appeal. It may be *38signed by the party, or any person he may select for that purpose. (Civ. Code Proc., secs. 842, 974.)
The petition is sufficient, and the demurrer thereto is overruled.
The order dismissing the appeal is annulled and. quashed.
Ordered accordingly.
Rehearing denied.